DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 07/06/2022.  Claims 2, 9, and 16 have been canceled. Claims 1, 3, 6-8, 10, 15, and 17 have been amended. Therefore, claims 1, 3-8, 10-15, 17-23 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1, 3-8, 10-15, 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, the claim(s) are directed to a process (a series of acts or steps) – see claim 8, a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 1, a manufacture is (an article that is given a new form, quality, property, or combination through man-made or artificial means) – see claim 15.  Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 8 which is representative of claims 1 and 15 recites:
“monitoring for displayed content”, “monitoring for displayed content”, “matching based on a similarity between the displayed content”, “in response to matching: establishing a communication session”
The limitations as drafted under their broadest reasonable interpretation fall within the “certain methods of organizing human activity” grouping and “mental processes” grouping of abstract ideas but for the recitation of generic computer components.  That is other than reciting “a first mobile device”, “a display of the first mobile device”, “a display of the second mobile device”, nothing in the claim elements precludes the steps from being in the “certain methods of organizing human activity” and “mental processes” groupings.  The limitations of establishing an interaction and establishing a communication session in the context of the claim may be reasonably characterized as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Furthermore, the limitations of “monitoring” and “matching” in the context of the claim encompass observations, evaluations, judgements, and opinion.) For example, the series of steps describe analyzing a similarity between the displayed content where the comparison steps can be practically be performed in the human mind or with pen and paper.   As such the limitations as recited in the claims are an abstract idea.
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a system”, “a first manager resident in a non-transitory memory of a first mobile device”, “a display of the first mobile device”, “a second manager resident in a non-transitory memory of a second mobile device”, “a display of the second mobile device”  and “a matching engine including a memory coupled to a processor, the memory comprising instructions wherein when executed by the processor” – see claims 1 and 8, and “a non-transitory computer-readable medium comprising instructions that when executed by a processor” – see claim 15,  add the words “apply it” with the judicial exception or merely uses a computer as a tool to perform an abstract idea.  Similarly, the additional element of “suspending, for each of the first and second mobile devices, an activity session of the displayed content” amounts to or mere instructions to implement an abstract idea on a computer. To further support this conclusion – See MPEP 2106.05 (f)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. 
7.	Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a system”, “a first manager resident in a non-transitory memory of a first mobile device”, “a display of the first mobile device”, “a second manager resident in a non-transitory memory of a second mobile device”, “a display of the second mobile device”  and “a matching engine including a memory coupled to a processor, the memory comprising instructions wherein when executed by the processor”– see claims 1 and 8, and “a non-transitory computer-readable medium comprising instructions that when executed by a processor” – see claim 15  amounts to no more than mere instructions to apply the exception using generic computer components.  As such mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not eligible at Step 2B.
8.	Claims 3-7, 10-14, 17-23 are dependent of claims 1, 8 and 15. 
For example, claims 3, 10, and 17 recite “prior to establishing the communication session, generating an alert on at least one of the first and second mobile devices”, claims 4, 11, and 18 recites “the alert comprises a flashing border around the displayed content”, claims 5, 12, and 19 recite “wherein the similarity is based at least in part on a weight on the nature of the displayed content on the respective devices”, 6, 13, and 20 recite “wherein the similarity is based at least in part on a rating provided by users of the respective first and second mobile devices”, claims 7 and 14 recite “wherein the similarity is based at least in part on discrete input provided by users of the respective first and second mobile devices.” all serve to further narrow how the abstract idea may be performed and describe the information or data recited in the abstract idea.  Claims 21, 22, and 23 recite “wherein the activity session of the displayed content of each of the first and second mobile devices is restored upon termination of the communication session” amounts to or mere instructions to implement an abstract idea on a computer.
The dependent claims recite additional limitations that further describe the computer components and additional limitations that are no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements does not provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 1, 3, 5-8, 10, 12-15, 17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunn (US 2008/0010266 A1) in view of Robinson (US 2008/0070697 A1).

With respect to claims 1, 8, and 15, Brunn discloses 
a system, method, and non-transitory computer-readable medium for establishing interaction between two or more mobile devices (abstract: discloses a method, apparatus, and computer-usable medium for discovering groups of users that are distinguished by common views of on-line documents and content items.  These common views are analyzed to recommend and facilitate introductions to potential corresponding parties.), comprising: 
a first manager (¶ 0026, 0034: discloses a portal document manager application) resident in a non-transitory memory of a first mobile device (¶ 0026: discloses client computer 102) of the two or more mobile devices for monitoring displayed content on a display of the first mobile device (¶ 0026, 0034-0035: discloses the recommendation system tracks patterns of usage across multiple clients. Content views are automatically logged and the recommendation system maintains a record of content viewed and actions taken within different scopes.); 
a second manager (¶ 0026, 0034: discloses a web content management application)  resident in a non-transitory memory of a second mobile device of the two or more mobile devices for monitoring displayed content on a display of the second mobile device (¶ 0026, 0034-0035: discloses the recommendation system tracks patterns of usage across multiple clients. Content views are automatically logged and the recommendation system maintains a record of content viewed and actions taken within different scopes.);
a matching engine (¶ 0026, 0034, 0049-0050: discloses recommendation engine), including a memory (¶ 0027) coupled to a processor (¶ 0028), the memory comprising instructions, wherein when executed by the processor, the instructions implement: 
matching the first mobile device with the second mobile device based on a similarity between displayed content of the first mobile device and displayed content of the second mobile device (¶ 0034: discloses correlations can be made between two or more users viewing one or more common documents or content items. ¶ 0052: discloses the recommendation system may be implemented to identify two or more users that are unaware they share similar interests.  The system captures and analyzes users views of content to identify users that share similar interests but may be unaware of each other.), 
establishing a communication session between the first and second mobile devices (¶ 0038, 0040, 0042-0043, 0054: discloses based on matching…introduction recommendations are generated to chat or email application that can be clicked on to connect users sharing an interest. An introduction can be made to two users that are unaware they share a common interest by comparing the user’s document and content item views to those of other users. The introduction recommendation system enables communities of interest to be formed automatically by extending invitations to users with similar interests.); 
The Brunn reference does not explicitly disclose the following limitation of suspending, for each of the first and second mobile devices, an activity session of the displayed content. 
In the same field of endeavor, the Robinson reference discloses a system that facilitates social interaction games that includes communication via voice, video, text, or any combinations thereof. (¶ 0037)
suspending, for each of the first and second mobile devices, an activity session of the displayed content. (¶ 0038: discloses the system 100 can facilitate suspension of a game or activity application upon commencement of a communication session.  ¶ 0049-0053: discloses once the invitation is accepted and the connection is commenced the state can be recorded.  The state can reflect the game being played, a user’s status within the game, a list of participants, etc.  By suspending the application the user will be able to continue within the game at the place in time preceding the acceptance of the invitation. ¶ 0062, 0067: discloses it can be understood that the features can be employed in other scenarios where an application or service is used to schedule a conversation or meeting between individuals.)
Accordingly, the state of the art in the Robinson reference suggests suspension of a game or activity application commencement of a communication session was known in the prior art and there was a need for providing user’s the ability to continue at the place in time preceding the acceptance of the invitation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention the modify the system and method of Brunn to include the suspension techniques of Robinson to achieve the claimed invention. As disclosed by Robinson, the motivation for the combination would have been to create a seamless experience for the users when a communication session is activated in view of express suggestions in Robinson. (¶ 0053)

With respect to claims 3, 10, and 17, the combination of Brunn and Robinson discloses the system, method, and non-transitory computer-readable medium, 
prior to establishing the communication session, generating an alert on at least one of the first and second mobile devices. (¶ 0038, 0040, 0042-0043, 0054: Brunn discloses based on matching…introduction recommendations are generated to chat or email application that can be clicked on to connect users sharing an interest.)

With respect to claims 5, 12, and 19, the combination of Brunn and Robinson discloses the system, method, and non-transitory computer-readable medium, 
wherein the similarity is based at least in part on a weight on the nature of the displayed content on the respective devices. (¶ 0034: Brunn discloses correlations can be made between two or more users viewing one or more common documents or content items.  The recommendation engine gives extra weight to the relationship between a user and the content upon which the user acts.)

With respect to claims 6, 13, and 20, the combination of Brunn and Robinson discloses the system, method, and non-transitory computer-readable medium, 
wherein the similarity is based at least in part on a rating provided by users of the respective first and second mobile devices. (¶ 0034-0035, 0037: Brunndiscloses the recommendation engine groups users by the similarity of their actions…the recommendation system maintains a record of content viewed and actions taken within different scopes. Matching two or more users based on their overall viewing and action history.)

With respect to claims 7 and 14, the combination of Brunn and Robinson discloses the system and method, 
wherein the similarity is based at least in part on discrete input provided by users of the respective first and second mobile devices. (¶ 0034, 0040, 0045: Brunn discloses a recommendation can be made because their common document and content item views indicate they share an interest in all of the topics.)


With respect to claims 21, 22, and 23, the combination of Brunn and Robinson discloses the system, method, and non-transitory computer-readable medium, 
wherein the activity session of the displayed content of each of the first and second mobile devices is restored upon termination of the communication session. (¶ 0052-0053, 0064: Robinson discloses upon termination of the communication session the social application can be restarted based upon the recorded state at the time of the service suspension. It is to be understood that by restoring the application to the state just prior to the initiation of the communication session a user can continue where they left off. For example, the user can return to the activity. The innovation can suspend and restart the data service to create a seamless experience for users when a communication session is activated.)

12.	Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunn in view of Robinson in further view of Sabin (US 2010/0251141 A1).

With respect to claims 4, 11, and 18, the combination of Brunn and Robinson does not explicitly disclose the system, method, and non-transitory computer-readable medium, the alert comprises a flashing border around the displayed content
However, in the same field of endeavor the Sabin reference is related to finding new friends based on a similarity of interests between users. (abstract)
the alert comprises a flashing border around the displayed content. 
Accordingly, the state of the art in the Sabin reference suggests using a flashing border as a notification was known in the prior art and as it serves a need for alerting users about new data and recommendations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the generated recommendations of Brunn and Robinson, to include the flashing border around the displayed content, as disclosed by Sabin to achieve the claimed invention.  As disclosed by Sabin, the motivation for the combination would have been to use the flash colors to indicate a strong recommendation in view of express suggestion in Sabin (abstract, ¶ 0041, 0054)


Response to Arguments
13.	Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.

With Respect to Rejections Under 35 USC 101
Applicant argues “Here, the pending claims do not recite an abstract idea in any of the three permissible groupings (above). To be sure, the claims are facially distinguishable from a mathematical concept (e.g., in that no mathematical relationship or formula is recited or relied upon) and are also incapable of being performed mentally (e.g., the independent claims recite a variety of steps explicitly performed by a computer device, such as a “matching engine, remote from the first and second mobile devices, the matching engine configured to match the first mobile device with the second mobile device” and “in response to the matching, establish a communication session
between the first and second mobile device”).  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the recited “matching engine”  does not change the analysis.  In MPEP 2106.04(a)(2)(III)(C) this section discusses claims can recite a mental process even if they are claimed as being performed on a computer. In this case, the recited “matching engine” describes how the system matches the displayed content based on a similarity which may be considered a mental process for comparing data.  The steps are recited at a high level of generality and merely use computers as a tool to perform the processes. For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Rather, the pending claims recite, inter alia, a detailed set of steps that include steps for facilitating improved interaction between mobile devices based on activity being performed on the respective devices. The recitations of the pending claims, when evaluated individually and in combination, one with another, are not drawn to a mental process or any of the enumerated fundamental economic practices, such as hedging, insurance, or mitigating risk, nor are the claims
in this application drawn to commercial/legal interactions in the form of contractual agreements, business relations, or managing relationships or interactions between people (such as in the form of social media or teaching). Indeed, the 2019 PEG explains that the “judicial exceptions [enumerated by the three categories] are for subject matter that has been identified as [a] basic tool of scientific and technological work.” Here, however, the pending claims are not drawn to, and do not supersede,
any “basic tool of scientific and technological work,” and do not reasonably fall within any of the enumerated certain methods of organizing human activity.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the remarks do not make the claim any less abstract.  The Examiner has properly analyzed the claim limitations with respect to the abstract idea groupings under Prong One of the two-part analysis as the present rejection identifies the specific limitations in the claim that fall within the subject matter groupings of abstract ideas enumerated in the MPEP. In the instant case, relying upon steps for facilitating improved interaction between mobile devices based on activity being performed on the respective devices does not integrate the judicial exception into a practical application or provide an inventive concept. For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Here, the claims recite a specific improvement over the prior art in the field of online matchmaking technology in accordance with the 2019 PEG. One of ordinary skill in the art would recognize online matchmaking applications as a technological field. As such, an improvement to online matchmaking applications technology is an improvement in a technical field. The "improvements" consideration (A) requires the specification to include a technical explanation as to how to implement the invention and (B) requires the claims to reflect the improvement. In Prong 2, the 2019 PEG also explains that, "[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception," concluding that "[w]hen the exception is so integrated, then the claim is not directed to a judicial exception" (2019 PEG at page 54) (emphasis added). Here, the pending claims are drawn to a practical application that applies any alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea. For example, the claims recite several additional elements, which are used in performing the steps recited in the independent claims, and these recitations extend well beyond the scope of any alleged abstract idea. The claims are, in addition, clearly more than a drafting effort designed to monopolize any alleged abstract idea.”  The Examiner respectfully disagrees.
	The Examiner respectfully disagrees and asserts the remarks here set forth an improvement in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill art).  As such, the Examiner cannot determine the claim improves technology. The claimed method facilitates interactions between mobile device users.  The claims may improve the user experience  however this does not integrate the recited exception into a practical application.  There are no improvements to the functioning of the computer itself or any other technology reflected in the claim.  For these reasons, the rejections under 101 are being maintained. 

Applicant further argues “Also, the pending claims are drawn to a practical application that applies any alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea. For example, even if the Office characterizes the pending claims as generally reciting "mental processes." It is respectfully submitted that these recitations extend well beyond the scope of-and apply meaningful and compelling limits on-any generalized mental process. The claims are also clearly more than a drafting effort designed to monopolize any mental process. To be sure, even if the claims may be regarded as including certain judgment or evaluation aspects, the claims also recite a complex set of operations for establishing a communication session, suspending activities of a mobile device, displaying content on the first and second mobile devices during the communication session, and resuming suspending activities once the communication session is terminated. These recitations are not drawn to any abstract idea enumerated by the 2019 PEG. Further, as a result of the detailed claim recitations, Applicant respectfully submits that these additional recitations impose meaningful limits on any high level abstract idea (e.g., mental process) and result in claims that extend well beyond any alleged category of abstract idea. The 2019 PEG also indicates that "an additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integrated into the claim" is also "indicative that [the] additional element (or combination of elements) may have integrated the exception into a practical application" (emphasis added). Further, "examiners are reminded that a claim that includes conventional elements may still integrate any exception into a practical application" (emphasis added).' The pending claims also recite a specific improvement over the prior art in the field of online matchmaking applications technology. In particular, as explained at, for example, paragraph [0031] of Applicant's specification, Applicant's claimed invention improves online matchmaking applications technology by using various gamification and matching between two mobile devices not by how attributes correspond to each other, but how two mobile devices interpret, perform and arrive at the same data from an outside input to more acutely pair potential mobile devices together based on more than just user input. See Ex parte Del Bene, No. 2017- 009185 (PTAB Feb. 28, 2019) (reversing Section 101 rejection under the second prong due to improvement of the underlying consumer behavior technology). As such, the present claims integrate any alleged judicial exception into a practical application under Prong Two of the Step 2A analysis.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the specificity of the presently recited techniques (i.e., with respect to establishing a communication session, suspending activities of a mobile device, displaying content on the first and second mobile devices during the communication session, and resuming suspending activities once the communication session is terminated) is insufficient to establish patent eligibility. Similarly, the features relied on by Applicant (such as with respect to matching the same data from outside input) are part of the judicial exception discussed above in Prong One and do not comprise additional elements, individually, or in combination that integrate the exception into a practical application. The claims recite the additional elements of “a system”, “a first manager resident in a non-transitory memory of a first mobile device”, “a display of the first mobile device”, “a second manager resident in a non-transitory memory of a second mobile device”, “a display of the second mobile device”  and “a matching engine including a memory coupled to a processor, the memory comprising instructions wherein when executed by the processor”– see claims 1 and 8, and “a non-transitory computer-readable medium comprising instructions that when executed by a processor” – see claim 15 in addition to the limitations reciting the exception.  Claims 1, 8, and 15 recite at a high level usage of generic computing equipment. (see Fig. 1, ¶ 0023-0030) These additional elements merely recite the words “apply it” with the judicial exception or merely use a computer as a tool to perform the abstract idea.  With respect to remarks made to Ex parte Del Bene, non-precedential court decisions have no binding effect on examination unless the facts of the present application uniquely match the facts at issue in those decisions.  Here the remarks above are simply relying on the outcomes of these decisions which is insufficient for patent eligibility. For these reasons, the rejections under 101 are being maintained.

Applicant further argues “For at least the same reasons provided above and in Applicant's previous responses, the present claims are also subject matter eligible under Step 2B of the 2019 PEG. Under the 2019 PEG, the claims at issue here are not "directed to" a judicial exception. As such, the §101 rejection should be withdrawn because the pending claims are not directed to an abstract idea. In light of the foregoing discussion, Applicant respectfully requests the §101 be reconsidered and withdrawn.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the remarks do not change the analysis. The response above explains why the claimed subject matter is considered to fall within the subject matter groupings of abstract ideas.  For these reasons, the rejections under 101 are being maintained.

With Respect to Rejections Under 102
Applicant’s arguments with respect to claim(s) 1, 3, 5-8, 10, 12-15, 17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


With Respect to Rejections Under 103
Applicant argues “Claims 1, 8, and 15 are submitted to be patentable over Ruvini, described above, for at least the reasons set forth above. Sabin is merely directed to a method of sharing webpages between users and finding new friends with similar interests based upon the webpage information. (See Sabin, Abstract). Sabin describes a flashing border as a notification to alerts a user about new data in the database, however, the notification is sent to a user if a friend visits a certain webpage or visits a webpage with a keyword (See Sabin, paragraph [0041]). Therefore, the notification or alert of Sabin is not directed to an alert as described by the Applicant, regarding matching of users, based on similarity between displayed content on mobile devices. 
Applicant submits that Sabin does not cure the deficiencies of Ruvini to arrive at each and every recitation of claims 1, 8, and 15.”  The Examiner respectfully disagrees.
	The rejection of record explain why the combination of Brunn, Robinson, and Sabin fairly suggests the invention as claimed. As discussed in MPEP 2144 (IV), the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). The Sabin reference teaches in at least ¶ 0041, 0054, sending a notification….the notification can be an email notification, flashing border, or text, or pop up window or any other common method of alerting a user about new data or strength of a recommendation). Thus, contrary to Applicant’s remarks the Sabin reference does not teach away from the alert as claimed because alerting a users via flashing borders/colors is a well known and common method for communicating to user’s about recommendations and/or new data as suggested by the teachings of Sabin.  For these reasons, the rejections under 103 are being maintained.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629